Citation Nr: 0903505	
Decision Date: 02/02/09    Archive Date: 02/12/09

DOCKET NO.  05-27 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from May 1956 to June 1959.

This matter is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas that denied the benefits sought on appeal.  The 
veteran appealed that decision to the BVA and the case was 
forwarded to the Board for appellate review.


REMAND

A preliminary review of the record discloses a need for 
further evidentiary development on the issues of service 
connection for bilateral hearing loss and tinnitus.  The 
veteran contends his bilateral hearing loss and tinnitus are 
due to his active duty service in the Navy.  The veteran 
reports he was an electrician stationed in the engine room of 
a destroyer escort; although the veteran's DD214 is not 
entirely clear, listing his specialty as "ESX 9714," the 
veteran's testimony regarding the nature of his service 
appears to be reasonably consistent with the evidence of 
record.  The veteran testifies that he was not given hearing 
protection and was regularly exposed to acoustic trauma from 
ship engines and, additionally, periodically exposed to 
acoustic trauma from the firing of the ship's weaponry during 
training exercises.

Available service treatment records show that on separation 
from service in June 1959, whispered voice testing in both 
ears was 15/15.  An October 2005 VA audiology examination 
report shows current bilateral high frequency hearing loss 
and tinnitus.  This report explains that the veteran's in-
service whispered voice testing data "is not sensitive to a 
high frequency hearing loss, if present."  The VA examiner, 
citing in part "20 years of civilian noise exposure" from 
1976 to 1996, opined that "date of onset or cause of 
Veteran's hearing loss and tinnitus cannot be determined 
without resorting to speculation."

During the veteran's October 2008 Board hearing, the veteran 
testified that his 20 years of civilian noise exposure, from 
1976 to 1996, took place during employment which involved 
regular periodic hearing evaluations.  The October 2008 Board 
hearing included a discussion that the records of these 
evaluations were potentially pertinent to the claim and were 
not yet associated with the claims file.  Following the 
hearing, the record was held open for a period of 60 days to 
permit the veteran to obtain and submit the hearing 
evaluation records from this period, and these records are 
now associated with the claims file.

Notably, the earliest of the private hearing evaluation 
records submitted by the veteran features a March 1977 report 
showing moderate high frequency hearing loss at the beginning 
of the pertinent period of employment; this is essentially 
prior to the 20 year period of significant noise exposure 
commented upon by the VA examiner.  The March 1977 report 
shows that the hearing loss was thought to be "Possible 
Sensorineural" and thought to be possibly due to "noise 
exposure."  Thus, this evidence adds to the record a 
contemporaneous indication that high frequency sensorineural 
hearing loss, possibly due to noise exposure, had already 
manifested prior to the veteran's 20 year period of 
substantial post-service noise exposure.

The October 2005 VA examination report indicates that the VA 
audiologist was unable to draw a conclusion regarding the 
etiology of the veteran's hearing loss and tinnitus without 
resorting to speculation.  The newly submitted private 
hearing evaluation reports provide contemporaneous probative 
evidence which may potentially impact a medical etiological 
analysis of the veteran's hearing loss history.  The new 
evidence contains raw audiometric data and interpretations 
from the beginning and throughout the veteran's 20 years of 
post-service employment featuring substantial noise-exposure; 
the new evidence also contemporaneously demonstrates high 
frequency hearing loss as early as 1977, or 27 years earlier 
than what was previously the earliest documented complaint of 
hearing loss or tinnitus symptomatology.  As the only 
etiology opinion of record did not have the benefit of access 
to this significant evidence, its conclusion that the 
available evidence was insufficient to permit a non-
speculative determination warrants revisiting.  The Board 
believes that it is most reasonable to obtain a new etiology 
opinion to consider the new pertinent evidence in this case.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  The RO/ AMC should ensure that all 
VCAA notification required by 38 U.S.C.A. 
§§ 5103 and 5103A and 38 C.F.R. § 3.159 
are fully complied with, including the 
guidance from the Court in the case of 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

2.  The veteran's claims file should be 
referred to the examiner who provided the 
October 2005 VA audiology opinion for 
further review.  (If that examiner is no 
longer available, the veteran's claims 
file should be referred to another 
appropriate examiner for review and 
comment.)  The examiner is requested to 
review all pertinent records associated 
with the claims file, including the newly 
added private hearing evaluations 
indicating hearing loss detected at least 
as early as March 1977.  The examiner is 
requested to offer an opinion as to 
whether the veteran's currently diagnosed 
hearing loss and tinnitus are at least as 
likely as not (a 50 percent or greater 
probability) causally or etiologically 
related to service.  A clear rationale for 
all opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  If 
the requested opinion still cannot be 
provided without resort to speculation, 
the examiner should so state and explain 
why an opinion cannot be provided without 
resort to speculation.

When the development requested has been completed, the case 
should again be reviewed by the RO/AMC on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




